Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the claim is unclear at the claimed step (3), wherein the method is drawn to separation and post-treatment by conventional means; however, it is unclear what conventional methods the claim is drawn to and is also unclear what is to be considered conventional in the art.  It is noted that the specification also omits these conventional methods.  As this is the case, amendment to the claims such that 112f is invoked would also fail to remedy the indefinite nature of the claims.  As the scope of claimed step (3) is unclear and indefinite, the claim as a whole is considered indefinite.

The term “solution left from the reaction ” in claim  1 (and 7-8) is a relative term which renders the claim indefinite. The term as set forth is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not set forth a total amount of this solution and does not set forth the amount of the material used in the first step of the process.  It is unclear what amount of the solution is required in the second step or even if the use of such a solution is required at all (if all of the solution created is used in the first step).

The term “small amount” in claim 1 is a relative term which renders the claim indefinite. The term “small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the claim is unclear as the term as set forth is purely relative in nature.  It is unclear what the claimed amount is small relative to or whether this is in terms of prior art processes.  As this is the case, the scope of the claim is unclear.  Claim 4 sets forth that the amount of the catalyst is relative to the amount of product obtained.  Amending the feature of claim 4 into claim 1 would ameliorate the issue as it is perceived.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Step (1) includes a process of maintaining the pH at a specific level throughout the step, while step (2) is said to begin when the pH of the solution in the reactor decreases to 3.5 to 4.  It is unclear how step (2) is capable of proceeding when step (1) includes a means for maintaining a constant pH.  Furthermore, Claim 6 is noted, which sets forth that the pH is maintained between 3.8 and 4.1.  Step 2 sets forth that the pH is reduced to 3.5 to 4.0.  The range as set forth in step 2, which is attributed to the beginning of step (2), does not necessarily constitute a decrease. 

The term “newly-prepared” in claim 2 is a relative term which renders the claim indefinite. The term “newly-prepared” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes the claimed feature as it is set forth and what time period would read on the claimed subject matter.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US4358431, 4153472, 4139398.  The noted prior art teaches similar processes of creating red iron oxide and the creation of aromatic amine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734